Hart, J., (on rehearing). The majority of the court is of the opinion that, under our decisions, the chancery court erred in rendering a personal judgment against George A. Hurst under the pleadings, and that his motion for rehearing in this respect should be granted. The original bill filed by Mrs. Brown contains a specific prayer asking that the deed from herself to Thos. E. Baldwin be canceled for fraud and the contract for the sale of her land be rescinded. The bill also contains a prayer for general relief. Subsequently the plaintiff filed an amendment to her complaint. In it she stated that Thos. E. Baldwin, F. L. Bradley, and George A. Hurst had conspired together to defraud her out of her land, and asked that Bradley and Hurst be made defendants to the suit. ■■She further alleged that, in order to carry out their conspiracy, Baldwin had conveyed the land to Josephine Bradley, the wife of F. L. Bradley, and that she had mortgaged the land to Lucy Wilson for $1,200, and that she had placed the mortgage of record by the procurement of said 'Baldwin, Bradley and Hurst; that Lucy Wilson' had full knowledge of all the facts set out in the complaint, and that her mortgage is null and void as against the rights of the plaintiff. The prayer of the amendment to the complaint is that, upon final hearing of the case, the deed from Baldwin to Josephine Bradley and the mortgage from Josephine Bradley to Lucy Wilson be by the court canceled, and the title of the plaintiff be quieted against all these parties. Josephine Bradley was also made a party defendant, and there was also a prayer for general relief. One who has been induced to sell his land by false representations may sue for a rescission of the contract or may sue for damages sustained by reason of the false and fraudulent representations, or upon proper allegations may sue to rescind the contract and to recover damages where complete relief could not be granted in a suit for a rescission of the contract. Matlock v. Reppy, 47 Ark. 148. The plaintiff, as she had a right to do, specifically asked for a rescission of the contract, and claimed that Mrs. Wilson was not an innocent holder of the mortgage. It is true that her complaint contained a prayer for general relief, but that did not entitle her to a personal judgment against Hurst for damages. This court has approved the statement of the rule by Mr. Daniell in his work on Chancery Pleading & Practice, w¡hich is as follows: “It is to be observed that, in order to entitle the plaintiff to a decree under the general prayer, different from that especially -prayed, the allegations relied upon must not only 'be such as to afford a ground for the relief soug’ht, but they must have been introduced into the bill for the purpose of showing a claim to relief, and not for the mere purpose of corroborating the plaintiff’s right to the specific relief prayed; otherwise, the court would take the defendant by surprise, which is contrary to its principles. ” Cook v. Bronaugh, 13 Ark. 183; Rogers v. Brooks, 30 Ark. 612; and Mason v. Gates, 90 Ark. 241. In the case first cited the plaintiff brought suit for the specific performance of a contract for the purchase of certain slaves. The bill also contained a prayer for general relief. The proof showed that the plaintiff was a lawyer, and professional services by himself for the defendant were proved as a consideration for the contract for the purchase- of the slaves, which was sought to be specifically enforced. The circuit court, sitting in chancery, refused to decree the specific performance of the contract, but rendered judgment in favor of the plaintiff against the defendant for the value of his professional services. The Supreme Court held that the court below correctly refused to decree the specific performance of the contract, but erred in rendering a judgment in favor of the plaintiff for his professional services. The rule laid down by Mr. Daniell above was quoted with approval. This court, however, held that the circuit court went beyond the state of the case before it, and said that, if the plaintiff Was doubtful about his right to recover upon the state of the case presented, he should have set forth the facts to entitle him to recover compensation for his services and have made his prayer in the alternative, so that, if relief should be refused him upon one of the grounds alleged, he might be decreed relief upon the other. The court further said that, instead of relying solely upon the right of specific performance to his contract, if the plaintiff had set forth his claim to compensation for special services and made a specific alternative prayer for relief, or even under the general prayer, the court would not say that he should not recover. In the case before us the plaintiff relied alone upon her right of rescission; and the granting of other relief might tend to surprise the-defendant. ' . In the second case cited, W. H. Rogers, as administrator of the estate of Mary Rogers, brought' ejectment against Broo-lcs for certain land. Brooks filed an answer* and equitable counterclaim. He alleged that fhe land had been purchased under an agreement that the plaintiff and defendant should share equally in it. ■ The prayer of the answer was that the deed to the land which had -been taken in the name of Mary Rogers be declared to be a' fraud upon the rights of the defendant; that she be declared a trustee of the land for her husband, .William H. Rogers, and that the defendant, Brooks, have an accounting of the partnership matters between the plaintiff and the defendant; that the payments made by the defendant to the plaintiff be applied to the payment of the purchase money for one-half of the land, and that defendant have judgment against the plaintiff for the balance due him on said accounting and for other proper relief. It was proved at the trial that Brooks had furnished $2,000 to be applied towards the purchase price of the land in question, and that Rogers had purchased another tract of land with it. The court below charged this sum as a lien upon the outside tract. The court held that there was nothing in the pleading to warrant this decree. In the last citéd case, Gates brought suit in the chancery court against Mason to quiet his title to, certain lots which were asserted to be in the possession of the plaintiff, and the defendant answered and denied that the plaintiff had been in possession of the lots claimed by him. His answer was made a cross-complaint, and contained a prayer that the .suit of the plaintiff be dismissed for want of equity, and for such other and further relief as might be necessary. This court held that, under the general prayer of the answer, the defendant was not entitled to have his title to the lots quieted. The rule laid down by Mr. Daniell, as above stated, was quoted with approval; but the court said that, inasmuch as the defendant did not ask that his title be quieted, this issue was not made by the pleadings, and was in effect inconsistent with the relief asked. It was also said that the testimony was not developed along this line, and ■that this court on appeal could not make a proper finding thereof. In discussing the question the court said: “But while, in modern procedure, a great liberality is given to the construction and effect of pleadings, so that the substance may take the place of form and the true rights of the parties enforced as they can be actually seen, yet it is necessary that each party be given full knowledge of what the issues are, so that he can develop and present the evidence of his side of the case, to the end that the full truth can be brought before the court. The deficient relief may be supplied under the prayer for general relief, but the court will not .suffer the defendant to be taken by surprise, and permit the plaintiff to take a; decree that is not responsive to the issues and which is not justified by a full development of the .case by the testimony.” The result of these decisions is that, if a plaintiff asks for a particular relief, and other relief, he can have no relief inconsistent with such particular relief, although founded upon the complaint. See also Norris v. Johnson, 151 Ark. 189, where it was held that, where liability for the rents upon lands of an estate was not made an issue in a suit to construe a will, and was not fully developed in the evidence, it was error to render judgment for such rents. It is conceded that the rendering of a personal judgment against Hurst in favor of the plaintiff is not the special relief sought by her, and, if the decree in this respect is-to be sustained, it must be under the general prayer for relief. As we have just seen, under a general prayer the relief given must be agreeable to the case made by the complaint and not different from it or inconsistent with it. In the case of Cook v. Bronaugh, supra, the court said that, although it may from the proofs be apparent that the plaintiff is entitled to other relief, yet, unless the bill is so framed as to put such facts at issue, the court will not decree such further relief; for it would be decreeing upon an issue not before the court and to which the proofs could not properly apply, and would tend to surprise the defendant. No personal judgment is asked against Hurst. The mortgage of Mrs. Wilson is specifically alleged to have been given in fraud of the rights of the plaintiff, and Mrs. Wilson is alleged to have participated in the fraud. It cannot be supposed that the court understands what •relief the plaintiff desired better than she did' herself; or that the rendition of the personal judgment could not occasion any surprise to Hurst. Under the allegations of the bill, Hurst was not required to make any proof as to the amount of damages suffered by the plaintiff. He had a.right to meet her on the issues which she presented in her pleadings. There is no bill of exceptions or other method of bringing in the record the testimony, and the presumption is that the fact would only sustain a decree within the scope of the pleadings. Hurst might have found out that he himself had been deceived by Baldwin and was willing that Mrs. Brown should have the contract of sale rescinded and her deed to Baldwin canceled. In any event, the state of the pleadings did not apprise him that any personal judgment would be asked against him, and we think that to grant this relief was inconsistent with the relief asked in the bill. As above stated, if the plaintiff was doubtful about what her rights were, she would have asked alternative relief in her prayer. She alleged in positive terms that Mrs. .Wilson was a party to the alleged fraud. If she was in any doubt about this matter, she could have asked alternative relief in the way of a personal judgment against the other defendants, in case the court should find that Mrs. Wilson had advanced the money in good faith' and had taken the mortgage to secure it. Having planted herself upon the issue that Mrs. Wilson was a party to the fraud, and that her mortgage should be canceled, we do not think it would be consistent with the state of the pleading to render a personal judgment against Hurst for damages. There should have been something in the pleadings- to apprise him that this would be an issue in the case, so that he might meet it with' the nroof. Otherwise, it will be presumed that the proof introduced was such as to meet the issues made by the pleadings. Opinion delivered December 1, 1924. It follows that a rehearing will he granted to Hurst with respect to the personal judgment against him in favor of the plaintiff, and this part of the decree will be reversed, and the action against him in this respect dismissed. Although the other , defendants have not joined Hurst in his motion for rehearing, what we have said with respect to Hurst also applies to the personal judgment in favor of the plaintiff against Thos. E. Baldwin, P. L. Bradley and Josephine Bradley, and that part of the decree in which a personal judgment against them is rendered is also reversed, and the action against them in this respect is dismissed. The Ohief Justice and Mr. Justice Smith dissent.